946 F.2d 885
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary Lee HARRIS, Plaintiff-Appellant,v.R.A. YOUNG;  D.A. Garraghty, Warden;  K.L. Osborne,Assistant Warden;  F. Maravich, Assistant Warden;  E.B.Walker, Major;  K. Davis, Head Counselor;  SargeantRobinson;  C. Hybl, Detention Counselor, Defendants-Appellees.Gary Lee HARRIS, Plaintiff-Appellant,v.Clarence L. JACKSON, Chairman;  Edward W. Murray, Director;D.A. Garraghty, Warden;  C.C. Hill, Counselor,Defendants-Appellees.
Nos. 91-6128, 91-7660.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 23, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Albert V. Bryan, Jr., Chief District Judge.  (CA-90-1302-AM)
Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Richard L. Williams, District Judge.  (CA-91-417)
Gary Lee Harris, appellant pro se.
E.D.Va.
NO. 91-6128 AFFIRMED AND NO. 91-7660 DISMISSED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Gary Lee Harris appeals the district court's dismissals of his 42 U.S.C. § 1983 actions for failure to pay the assessed filing fee.*  Finding that the district court properly complied with the procedures approved in  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing these actions without prejudice, we affirm the district court's order in No. 91-6182, and deny leave to proceed in forma pauperis and dismiss the appeal in No. 91-7660.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
No. 91-6182, AFFIRMED.


3
No. 91-7660, DISMISSED.



*
 These appeals were consolidated by this Court